Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/01/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Chinese Patent Application Publication CN 113648046 A) in view of Hsiang (US Patent US 10,819,143 B1).	Regarding claim 1, Zhao discloses (see Fig. 4) a voltage switching circuit (400), comprising: a first switching circuit (switching circuit comprising S4) comprising a first switch (S4), and having a first terminal (left side terminal of S4) electrically connected to a first output terminal of a first converter (output terminal of converter comprising Q2, T4, D4, C4) and receiving a first voltage outputted from the first converter (4VO); and a second switching circuit (switching circuit comprising S1) comprising a second switch (S1), and having a first terminal (left side terminal of S1) electrically connected to a second output terminal of a second converter (output terminal of converter comprising Q1, T1, D1, C1) and receiving a second voltage outputted from the second converter (VO), wherein a second terminal of the first switching circuit (right side terminal of S4) is electrically connected to a second terminal of the second switching circuit (right side terminal of S1) to form a switching terminal (terminal of VOUT) for outputting an output voltage (VOUT), and wherein when the output voltage is required to be switched from the first voltage to the second voltage, the first switching circuit is controlled to be turned off, and then the second switching circuit is controlled to be turned on such that the output voltage is switched to the second voltage (see [0056] “For example, when the first switch S1 is closed and the other first switches are open, the output voltage is VO, if the first switch S4 is closed and the other first switches are opened, the output voltage is 4VO, thereby realizing the rapid switching of the output voltage from VO to 4VO and expanding the output voltage range”. Similarly, when the output voltage is required to switch from 4VO to VO, the first switch S4 is closed and the other first switches are opened – the output voltage is 4VO, and then the first switch S1 is closed and the other first switches are opened – the output voltage becomes VO).	Zhao does not disclose wherein when a voltage at the first terminal of the second switching circuit is higher than a preset voltage, the second converter is shut down or kept off.	However, Hsiang teaches (see Fig. 2 and Fig. 3) wherein when a voltage at the first terminal of the second switching circuit (voltage at Vo2 which is the right side terminal of Qout2) is higher than a preset voltage (Vop), the second converter (211) is shut down or kept off (see Col. 6 lines 49-51, “the output voltage Vo2 of the second converter 211 reaches the overvoltage protection threshold Vop, the second redundant power supply device 20 is turned off,”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein when a voltage at the first terminal of the second switching circuit is higher than a preset voltage, the second converter is shut down or kept off, as taught by Hsiang, because it can help provide immediate overvoltage protection of the converter.
	Regarding claim 3, Zhao does not disclose wherein the first switch and the second switch are semiconductor switching elements.
	However, Hsiang teaches (see Fig. 2 and Fig. 3) wherein the first switch (Qout) and the second switch (Qout2) are semiconductor switching elements (Qout and Qout2 are N-channel metal oxide semiconductor field effect transistors).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein the first switch and the second switch are semiconductor switching elements, as taught by Hsiang, because it can help implement an instantaneous switching function.
	Regarding claim 4, Zhao discloses (see Fig. 4) wherein the first voltage is higher than the second voltage (4VO is higher than VO).

	Regarding claim 6, Zhao does not disclose wherein the voltage at the first terminal of the second switching circuit is directly sensed to determine whether it is higher than the preset voltage or not.
	However, Hsiang teaches (see Fig. 2 and Fig. 3) wherein the voltage at the first terminal of the second switching circuit (voltage at Vo2 which is the right side terminal of Qout2) is directly sensed to determine whether it is higher than the preset voltage or not (Vo2 is directly sensed to be compared with Vop by 22).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein the voltage at the first terminal of the second switching circuit is directly sensed to determine whether it is higher than the preset voltage or not, as taught by Hsiang, because it can help implement an instantaneous overvoltage protection function.
	Regarding claim 7, Zhao discloses (see Fig. 4) wherein the second converter is a flyback converter (converter outputting VO is a flyback converter) including a transformer (T1), the transformer comprises a primary winding and a secondary winding (left-side winding and right-side winding of T1), and the secondary winding is electrically connected to the first terminal of the second switching circuit (right-side winding of T1 is electrically connected to the left side terminal of S1).

	Regarding claim 11, Zhao discloses (see Fig. 4) further comprising a third switch (200) connected between a node (node of HV_OUT), at which the first switch and the second switch are electrically connected to each other (S4 and S1 are electrically connected at node of HV_OUT), and the switching terminal (200 is electrically connected between node of HV_OUT and VOUT).	Zhao does not disclose wherein the first switch comprises a source electrode serving as the first terminal of the first switching circuit and a drain electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a source electrode serving as the first terminal of the second switching circuit and a drain electrode serving as the second terminal of the second switching circuit.	However, Hsiang teaches (see Fig. 2 and Fig. 3) wherein the first switch (Qout) comprises a source electrode (source of Qout) serving as the first terminal of the first switching circuit (left side terminal of Qout) and a drain electrode (drain of Qout) serving as the second terminal of the first switching circuit (right side terminal of Qout), and wherein the second switch (Qout2) comprises a source electrode (source of Qout2) serving as the first terminal of the second switching circuit (right side terminal of Qout2) and a drain electrode (drain of Qout2) serving as the second terminal of the second switching circuit (left side terminal of Qout2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein the first switch comprises a source electrode serving as the first terminal of the first switching circuit and a drain electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a source electrode serving as the first terminal of the second switching circuit and a drain electrode serving as the second terminal of the second switching circuit, as taught by Hsiang, because it can help implement an instantaneous overvoltage protection function.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hsiang, and further in view of Zhou et al. (US Patent Application US 2021/0313889 A1, hereinafter “Zhou”).	Regarding claim 5, Zhao does not disclose wherein the first voltage is no less than 20V, and the second voltage is 5V, 9V, 12V or 15V.	However, Zhou teaches (see Fig. 4) wherein the first voltage (OUT1) is no less than 20V, and the second voltage (OUT2) is 5V, 9V, 12V or 15V (see [0033], “the output voltages of the first flyback converter 131 and the second flyback converter 132 may include 5V, 9V, 12V, 15V, or 20V.”. Accordingly, the first voltage may be 20V and the second voltage may be 5V, 9V, 12V or 15V).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein the first voltage is no less than 20V, and the second voltage is 5V, 9V, 12V or 15V, as taught by Zhou, because it can help provide adequate voltages for certain applications , i.e. USB PD 2.0 or USB PD 3.0 form factor applications (see [0062] of Zhou, “In the actual adapter application, the first output port and the second output port can be USB Type C interfaces, which can support USB PD2.0, USB PD 3.0 fast charging protocol, support 5V, 9V, 12V, 15V, 20V”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hsiang, and further in view of Fahlenkamp et al. (US Patent Application US 2015/0229149 A1, hereinafter “Fahlenkamp”).	Regarding claim 8, Zhao does not disclose wherein the transformer further comprises an auxiliary winding, and the voltage at the first terminal of the second switching circuit is determined to be higher than the preset voltage or not by detecting a voltage on the auxiliary winding.	However, Fahlenkamp teaches (see Fig. 7) wherein the transformer (transformer of flyback converter 1) further comprises an auxiliary winding (auxiliary winding outputting VAUX), and the voltage at the first terminal of the second switching circuit is determined to be higher than the preset voltage or not by detecting a voltage on the auxiliary winding (by detecting auxiliary winding voltage VAUX, the output voltage VOUT can be estimated without directly sensing the output voltage VOUT to determine whether it is over an overvoltage threshold voltage or not, see [0048], “To avoid a third opto-coupler the over-voltage detection circuit 21 may be implemented to derive the output voltage VOUT from the voltage VAUX provided by the auxiliary winding LAUX (see also FIG. 2) and compare it with an over-voltage threshold.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein the transformer further comprises an auxiliary winding, and the voltage at the first terminal of the second switching circuit is determined to be higher than the preset voltage or not by detecting a voltage on the auxiliary winding, as taught by Fahlenkamp, because it can help reduce costs of implementation, i.e. by avoiding using an extra opto-coupler.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fig. 4 of Zhao in view of Hsiang, and further in view of [0010] of Zhao.	Regarding claim 9, Fig. 4 of Zhao does not disclose wherein the first converter comprises an LLC circuit, a half-bridge circuit or a full bridge circuit.
	However, [0010] of Zhao teaches (see [0010] of Zhao) wherein the first converter comprises an LLC circuit, a half-bridge circuit or a full bridge circuit (see [0010] “each voltage conversion unit is a flyback conversion circuit, a forward conversion circuit, LLC resonant circuit, push-free circuit or bridge circuit.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Fig. 4 of Zhao wherein the first converter comprises an LLC circuit, a half-bridge circuit or a full bridge circuit, as taught by [0010] of Zhao, because it can help implement a converter with higher conversion efficiency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hsiang, and further in view of Gui (Chinese Patent Application Publication CN 112332478 A).	Regarding claim 10, Zhao does not disclose wherein the first switch comprises a drain electrode serving as the first terminal of the first switching circuit and a source electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a drain electrode serving as the first terminal of the second switching circuit and a source electrode serving as the second terminal of the second switching circuit.	However, Gui teaches (see Fig. 3) wherein the first switch (Q1) comprises a drain electrode (drain of Q1) serving as the first terminal of the first switching circuit (left side terminal of Q1) and a source electrode (source of Q1) serving as the second terminal of the first switching circuit (right side terminal of Q1), and wherein the second switch (Q2) comprises a drain electrode (drain of Q2) serving as the first terminal of the second switching circuit (left side terminal of Q2) and a source electrode (source of Q2) serving as the second terminal of the second switching circuit (right side terminal of Q2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage switching circuit of Zhao wherein the first switch comprises a drain electrode serving as the first terminal of the first switching circuit and a source electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a drain electrode serving as the first terminal of the second switching circuit and a source electrode serving as the second terminal of the second switching circuit, as taught by Gui, because it can help implement a balance and control method to balance the output voltage and output power of the converter outputs.



Claims 12, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhu et al. (Chinese Patent Application Publication CN 101399493 A, hereinafter “Zhu”).	Regarding claim 12, Zhao discloses (see Fig. 4) a power adapter (circuit of Fig. 4), comprising: a first converter (converter comprising Q2, T4, D4, C4) comprising an input (Vin) and a first output (output terminal of converter comprising Q2, T4, D4, C4) for outputting a first voltage (4VO); a second converter (converter comprising Q1, T1, D1, C1) comprising an input (Vin) and a second output (output terminal of converter comprising Q1, T1, D1, C1) for outputting a second voltage (VO); and a voltage switching circuit (400) comprising: a first switching circuit (switching circuit comprising S4) including a first switch (S4) and having a first terminal for receiving the first voltage (left side terminal of S4); and a second switching circuit (switching circuit comprising S1) including a second switch (S1) and having a first terminal for receiving the second voltage (left side terminal of S1), wherein a second terminal of the first switching circuit (right side terminal of S4) is electrically connected to a second terminal of the second switching circuit (right side terminal of S1) to form a switching terminal (terminal of VOUT) for outputting an output voltage (VOUT).	Zhao does not disclose a power factor correction circuit comprising a bus capacitor, and wherein the input of the first converter is electrically connected to the bus capacitor and wherein the input of the second converter is electrically connected to the bus capacitor.	However, Zhu teaches (see Fig. 4 and Fig. 5) a power factor correction circuit (200, 201) comprising a bus capacitor (300), and wherein the input of the first converter (input of 400) is electrically connected to the bus capacitor (input of 400 is electrically connected to 300) and wherein the input of the second converter (input of 401) is electrically connected to the bus capacitor (input of 401 is electrically connected to 300).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Zhao to include a power factor correction circuit comprising a bus capacitor, and wherein the input of the first converter is electrically connected to the bus capacitor and wherein the input of the second converter is electrically connected to the bus capacitor, as taught by Zhu, because it can help provide power factor correction when using an AC source as the power supply for the converters.	Regarding claim 14, Zhao discloses (see Fig. 4) further comprising a third converter (comprising T3, D3, C3) electrically connected to the first converter and comprising a third output (output of 3VO) for outputting a third voltage (3VO), wherein the voltage switching circuit further comprises a third switching circuit (switching circuit comprising S3) including a third switch (S3), and having a first terminal (left side terminal of S3) for receiving the third voltage and a second terminal (right side terminal of S3) electrically connected to the second terminal of the first switching circuit and the second terminal of the second switching circuit (right side terminal of S3 is electrically connected to right side terminal of S4 and right side terminal of S1).

	Regarding claim 15, Zhao discloses (see Fig. 4) wherein the first converter further comprises a fourth output (output of 3VO) for outputting a fourth voltage (3VO), and the voltage switching circuit further comprises a third switching circuit (switching circuit comprising S3) including a third switch (S3), and having a first terminal (left side terminal of S3) for receiving the fourth voltage and a second terminal (right side terminal of S3) electrically connected to the second terminal of the first switching circuit and the second terminal of the second switching circuit (right side terminal of S3 is electrically connected to right side terminal of S4 and right side terminal of S1).
	Regarding claim 16, Zhao discloses (see Fig. 4) wherein the second converter is a flyback converter (converter comprising Q1, T1, D1, C1 is a flyback converter).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  in view of Zhu, and further in view of Pang et al. (US Patent Application Publication US 2022/0262322 A1, hereinafter “Pang”).
	Regarding claim 13, Zhao does not disclose further comprising a filter electrically connected to the power factor correction circuit.
	However, Pang teaches (see Fig. 9) further comprising a filter (Filter of “Filter rectification” circuit) electrically connected to the power factor correction circuit (“PFC”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Zhao to further comprise a filter electrically connected to the power factor correction circuit, as taught by Pang, because it can help reduce unwanted harmonics input to the converters.

	Regarding claim 18, Zhao does not disclose wherein the third converter includes a buck circuit.	However, Pang teaches (see Fig. 9) wherein the third converter (converter comprising “LLC isolation voltage conversion” connected to ① and "buck circuit” connected to ①) includes a buck circuit ("buck circuit” connected to ①, see [0100]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Zhao wherein the third converter includes a buck circuit, as taught by Pang, because it can help provide a further regulated step-down voltage to the output of the power adapter.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 4 of Zhao in view of Zhu, and further in view of [0010] of Zhao.	Regarding claim 17, Fig. 4 of Zhao does not disclose wherein the first converter includes an LLC circuit.	However, [0010] of Zhao teaches (see [0010] of Zhao) wherein the first converter includes an LLC circuit (see [0010] “each voltage conversion unit is a flyback conversion circuit, a forward conversion circuit, LLC resonant circuit, push-free circuit or bridge circuit.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Fig. 4 of Zhao wherein the first converter includes an LLC circuit, as taught by [0010] of Zhao, because it can help implement a converter with higher conversion efficiency.	Regarding claim 20, Fig. 4 of Zhao does not disclose wherein the first converter includes a half-bridge circuit or a full bridge circuit.	However, [0010] of Zhao teaches (see [0010] of Zhao) wherein the first converter includes a half-bridge circuit or a full bridge circuit (see [0010] “each voltage conversion unit is a flyback conversion circuit, a forward conversion circuit, LLC resonant circuit, push-free circuit or bridge circuit.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Fig. 4 of Zhao wherein the first converter includes a half-bridge circuit or a full bridge circuit, as taught by [0010] of Zhao, because it can help implement a converter with higher conversion efficiency.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fig. 4 of Zhao in view of Zhu and [0010] of Zhao, and further in view of Pang.	Regarding claim 19, Fig. 4 of Zhao does not disclose wherein the first converter is composed of the LLC circuit and a buck circuit.	However, Pang teaches (see Fig. 9) wherein the first converter (converter comprising “LLC isolation voltage conversion” connected to ① and "buck circuit” connected to ①) is composed of the LLC circuit (“LLC isolation voltage conversion” connected to ①) and a buck circuit ("buck circuit” connected to ①, see [0100]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Fig. 4 of Zhao wherein the third converter includes a buck circuit, as taught by Pang, because it can help provide a further regulated step-down voltage to the output of the power adapter.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhu, and further in view of Hsiang.	Regarding claim 21, Zhao discloses (see Fig. 4) wherein when the output voltage is required to be switched from the first voltage to the second voltage, the first switching circuit is controlled to be turned off, and then the second switching circuit is controlled to be turned on such that the output voltage is switched to the second voltage (see [0056] “For example, when the first switch S1 is closed and the other first switches are open, the output voltage is VO, if the first switch S4 is closed and the other first switches are opened, the output voltage is 4VO, thereby realizing the rapid switching of the output voltage from VO to 4VO and expanding the output voltage range”. Similarly, when the output voltage is required to switch from 4VO to VO, the first switch S4 is closed and the other first switches are opened – the output voltage is 4VO, and then the first switch S1 is closed and the other first switches are opened – the output voltage becomes VO).	Zhao does not disclose wherein when a voltage at the first terminal of the second switching circuit is higher than a preset voltage, the second converter is shut down or kept off.	However, Hsiang teaches (see Fig. 2 and Fig. 3) wherein when a voltage at the first terminal of the second switching circuit (voltage at Vo2 which is the right side terminal of Qout2) is higher than a preset voltage (Vop), the second converter (211) is shut down or kept off (see Col. 6 lines 49-51, “the output voltage Vo2 of the second converter 211 reaches the overvoltage protection threshold Vop, the second redundant power supply device 20 is turned off,”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Zhao wherein when a voltage at the first terminal of the second switching circuit is higher than a preset voltage, the second converter is shut down or kept off, as taught by Hsiang, because it can help provide immediate overvoltage protection of the converter.	Regarding claim 24, Zhao discloses (see Fig. 4) further comprising a third switch (200) connected between a node (node of HV_OUT), at which the first switch and the second switch are electrically connected to each other (S4 and S1 are electrically connected at node of HV_OUT), and the switching terminal (200 is electrically connected between node of HV_OUT and VOUT).	Zhao does not disclose wherein the first switch comprises a source electrode serving as the first terminal of the first switching circuit and a drain electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a source electrode serving as the first terminal of the second switching circuit and a drain electrode serving as the second terminal of the second switching circuit.	However, Hsiang teaches (see Fig. 2 and Fig. 3) wherein the first switch (Qout) comprises a source electrode (source of Qout) serving as the first terminal of the first switching circuit (left side terminal of Qout) and a drain electrode (drain of Qout) serving as the second terminal of the first switching circuit (right side terminal of Qout), and wherein the second switch (Qout2) comprises a source electrode (source of Qout2) serving as the first terminal of the second switching circuit (right side terminal of Qout2) and a drain electrode (drain of Qout2) serving as the second terminal of the second switching circuit (left side terminal of Qout2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Zhao wherein the first switch comprises a source electrode serving as the first terminal of the first switching circuit and a drain electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a source electrode serving as the first terminal of the second switching circuit and a drain electrode serving as the second terminal of the second switching circuit, as taught by Hsiang, because it can help implement an instantaneous overvoltage protection function.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhu, and further in view of Gui.	Regarding claim 23, Zhao does not disclose wherein the first switch comprises a drain electrode serving as the first terminal of the first switching circuit and a source electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a drain electrode serving as the first terminal of the second switching circuit and a source electrode serving as the second terminal of the second switching circuit.	However, Gui teaches (see Fig. 3) wherein the first switch (Q1) comprises a drain electrode (drain of Q1) serving as the first terminal of the first switching circuit (left side terminal of Q1) and a source electrode (source of Q1) serving as the second terminal of the first switching circuit (right side terminal of Q1), and wherein the second switch (Q2) comprises a drain electrode (drain of Q2) serving as the first terminal of the second switching circuit (left side terminal of Q2) and a source electrode (source of Q2) serving as the second terminal of the second switching circuit (right side terminal of Q2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Zhao wherein the first switch comprises a drain electrode serving as the first terminal of the first switching circuit and a source electrode serving as the second terminal of the first switching circuit, and wherein the second switch comprises a drain electrode serving as the first terminal of the second switching circuit and a source electrode serving as the second terminal of the second switching circuit, as taught by Gui, because it can help implement a balance and control method to balance the output voltage and output power of the converter outputs.
Allowable Subject Matter
Claims 2 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein when the output voltage is required to be switched from the first voltage to the second voltage, the first switching circuit is controlled to be turned off such that the output voltage is controlled to be decreased to a temporary voltage less than the first voltage and the second voltage, and then the second switching circuit is controlled to be turned on such that the output voltage is switched to the second voltage.”.	Regarding Claim 22, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein when the output voltage is required to be switched from the first voltage to the second voltage, the first switching circuit is controlled to be turned off such that the output voltage is controlled to be decreased to a temporary voltage less than the first voltage and the second voltage, and then the second switching circuit is controlled to be turned on such that the output voltage is switched to the second voltage.”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2020/0304029 A1) discloses a switching regulator with plural converting stages.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838